     Case 3:19-cr-01479-AJB Document 33 Filed 06/10/20 PageID.49 Page 1 of 1




1
2
3
                              UNITED STATES DISTRICT COURT
4
                           SOUTHERN DISTRICT OF CALIFORNIA
5
6      UNITED STATES OF AMERICA                    )   Case No.: 19-CR-1479-AJB
                                                   )
7                         Plaintiff,               )
                                                   )   JUDGMENT AND ORDER OF
8            v.                                    )   DISMISSAL OF INFORMATION,
                                                   )   EXONERATE BOND AND
9                                                  )   RELEASE OF PASSPORT
       ADRIAN ANTHONY NISSEN,                      )
10                                                 )
                          Defendant.               )
11                                                 )
12
13          Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
14
15          IT IS SO ORDERED that the Information in the above-entitled case be dismissed
16    with prejudice, the bond exonerated, and passport released by Pretrial Services, if held.
17
18          DATED: 6/10/2020           .
19
20
                                                    HON. BARBARA LYNN MAJOR
21                                                  United States Magistrate Judge
22
23
24
25
26
27
28
